Citation Nr: 1243978	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a respiratory disability claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin disability, to include pemphigus foliaceus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.  He was awarded the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to the benefits sought on appeal.  

The Board notes that in December 2007 the Veteran, through his representative, submitted a statement to the RO requesting that his claim be expedited.  Pursuant to 38 C.F.R. § 20.900(c)(2), motions for advancement on the docket must be submitted to the Board.  The Veteran's case was not properly before the Board at the time the December 2007 statement was submitted, and neither the Veteran nor his representative has submitted a motion for advancement on the docket to the Board.  Therefore, the Veteran's request is not considered to be a valid motion for advancement on the docket.  However, he is not precluded from filing such a motion with the Board. 

The issues of entitlement to service connection for pemphigus foliaceus, to include as secondary to herbicide exposure, and entitlement to service connection for an acquired psychiatric disability to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  The Veteran does not allege and the competent and credible lay and medical evidence does not reflect that COPD or any other respiratory disability was present during service or for many years thereafter.

3.  The Veteran does not have a respiratory disability for which presumptive service connection is warranted. 

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has COPD or any respiratory disability casually related to active service, to include as secondary to herbicide exposure.


CONCLUSION OF LAW

A respiratory disability, to include COPD, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012). 



Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In VA correspondence to the Veteran in May 2007, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman. 

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

Duty to assist 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private treatment records, records associated with a Social Security Administration (SSA) disability benefits determination, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

The Board finds that a VA examination/opinion with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding of COPD or any other respiratory disability.  Although the Veteran alleges that his COPD is causally related to herbicide exposure, he has not been shown to be competent to make such an etiology finding.  His suggestion of such an etiology is not a sufficient "indication" that his COPD may be causally related to service to warrant a VA examination.  Moreover, the record contains a June 2007 VA physical therapy note which states that the Veteran was unable to participate in active therapy due to respiratory symptoms secondary to Agent Orange.  As explained further below, the statement was made by a physical therapist in conjunction with a physical therapy session for the Veteran's shoulders, knees, and neck, and was made without reference to any respiratory diagnosis, respiratory testing, or medical rationale.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that finds a causal link between the Veteran's respiratory disability and any incident of active service, including exposure to herbicides; and respiratory disabilities including COPD and asthma have not been added to the list of diseases that are presumed to be due to exposure to herbicides.  Therefore, the Board concludes that there is no duty to provide a medical opinion on this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

Legal criteria 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Analysis 

The Veteran contends that he served in Vietnam, and that his COPD is a result of herbicide exposure during such service.  

A review of the record reveals that the Veteran served in the United States Marine Corps.  His DD-214 indicates that he was awarded the Vietnam Service Medal with four stars, the Vietnam Campaign Medal, and the Combat Action Ribbon.  His DD-214 further reflects that he had one year and eight days of foreign and or sea service.  His military occupational specialty (MOS) was antitank assaultman.  The record does not reflect that the RO sought confirmation of the Veteran's service in Vietnam.  A service personnel record notes that from November 9, 1969 to January 9, 1970 the Veteran took part in direct support of operations off the coast of the Republic of Vietnam.  Furthermore, a personnel record entitled Sea and Air Travel Embarkation Slips notes that the Veteran embarked on board GOVAIR at Kadena Air Force Base in Okinawa on June 4, 1969 and departed therefrom, arriving and disembarking at DaNang, Republic of Vietnam on June 4, 1969.  It was further noted that, on July 14, 1969, he embarked on board the USS Paul Revere at DaNang, Republic of Vietnam and departed therefrom, arriving and disembarking at White Beach, Okinawa on July 18, 1969.  Finally, a July 4, 1969 service clinical record notes that the Veteran had been in the Republic of Vietnam for one month.  

The Veteran's DD-214 does not reflect dates of service in Vietnam; however, based on his branch of service, MOS, awards received, and his statements, the Board finds, in giving the benefit of doubt to the Veteran, that he did have service in Vietnam.  As such, it is presumed that he was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence does not exist to rebut that presumption. 

The first element of a claim for service connection is evidence of a current disability.  The claims file includes a January 2008 private treatment record within the SSA disability records which notes a diagnosis of COPD.  Additionally, an April 2007 VA treatment record reflects a diagnostic impression of mild persistent asthma.  Thus, the Board finds that the first element has been met.

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 112 (2007).  The Secretary has not determined that a presumption of service connection is warranted for COPD or asthma.  To the contrary, the Secretary has determined that respiratory disorders including COPD and asthma are not associated with expose to herbicides.  72 Fed. Reg. 32,395 (June 12, 2007).  As the Veteran's diagnosed disabilities are not among the diseases recognized under 38 C.F.R. § 3.309(e), as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

As noted above, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As previously noted, the first element of a service connection claim is met because Veteran has a current disability.  The second element of a claim for entitlement to service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records are negative for any complaints of, or treatment for, a respiratory disability.  Moreover, the November 2012 Appellant's Brief, submitted by the Veteran's representative, concedes that the service treatment records are negative for any respiratory disorders.  The Veteran's June 1971 separation examination report reflects that upon clinical examination, his lungs and chest were noted to be normal.  A chest X-ray was negative.  Nevertheless, as the Veteran had service in Vietnam, and is presumed to have been exposed to herbicides, the Board will consider that the second element has been met.

However, the Board finds that the third element for entitlement to service connection has not been met because the claims file is negative for any competent clinical opinion that the Veteran's COPD or asthma is causally related to herbicide exposure or any other incident or injury in service.  In this regard, the claims file includes an October 2002 letter from a private physician which notes that the Veteran was exposed to Agent Orange while in Vietnam.  The private physician also noted that the Veteran's symptoms of exertional dyspnea with chest tightness and evidence of bronchoreversable lung disease were suggestive of mild persistent asthma possibly complicated by occult gastroesophageal reflux disease.  The private physician did not provide any opinion as to the etiology of the Veteran's mild persistent asthma, and did not state that it was in any way related to Agent Orange exposure.  The claims file also includes a June 2007 VA physical therapy progress note regarding the Veteran's knees, shoulders and neck, which indicates that the Veteran was unable to participate in active therapy due to respiratory symptoms secondary to Agent Orange.  However, the physical therapist did not do a pulmonary examination.  Moreover, the physical therapist did not provide a diagnosis pertaining to the respiratory symptoms or any basis or rationale for the statement.  As such, the Board finds that the June 2007 VA physical therapy progress note is not a competent medical opinion based on clinical or objective evidence linking the Veteran's COPD or asthma to service, including herbicide exposure.  See LeShore v. Brown, 8 Vet. App. 406 (1996) (mere transcription of lay history as reported by the veteran, unenhanced by any additional comment by that examiner, does not become competent medical evidence merely because the transcriber is a medical professional).  Thus, the June 2007 VA physical therapy progress note is not probative and does not raise a reasonable doubt. 

The remainder of the VA and private treatment records are entirely negative for a discussion of active service or herbicide exposure; however, the VA treatment records from April and June 2007 do note that the Veteran had a history of tobacco use, smoking a half a pack to a pack per day until 2002, and the previously mentioned October 2002 letter from a private physician notes that the Veteran discontinued smoking three months earlier after 34 years of smoking a pack a day.  The Board finds it relevant that in medical records documenting the Veteran's respiratory symptoms, the Veteran's cigarette smoking history is mentioned.  In any event, the record contains no competent medical evidence indicating that the Veteran's currently diagnosed COPD and/or asthma is in any way etiologically related to service, to include exposure to herbicides therein. 

The Board has also considered whether there is a continuity of symptomatology since service which may warrant service connection, but finds that there is not.  Notably, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to any respiratory disability, to include COPD or asthma.  Because the claimed condition was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

Moreover, the earliest post-service indication of COPD or asthma is dated many years after the Veteran's active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the Veteran's contentions linking his post-service COPD and/or asthma to in-service herbicide exposure simply do not support his claim.  The Veteran is competent to testify as to having experienced respiratory symptoms during service or ever since.  However, there is no credible allegation of continuity of symptomatology in this regard.  The Veteran has stated, in both his notice of disagreement and in a statement submitted with his VA Form-9, that he had breathing problems for a long time.  However, he has not alleged that he has had such problems ever since service, and the October 2002 letter from the private pulmonologist notes that the Veteran complained of progressive exertional dyspnea only over the previous year.  His past respiratory history was noted to include occasional sinus infections; however, importantly, he denied chronic cough, expectoration, dyspnea, and wheeze prior to the previous year.  Moreover, there is no competent evidence showing that there is a causal relationship between the Veteran's diagnosed COPD or asthma and active service, to include exposure to herbicides therein. 

The Veteran may sincerely believe that he has a respiratory disability, to include COPD and/or asthma due to active service, to include herbicide exposure; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or etiology of a respiratory disability in this case.  The current respiratory disabilities are of such medical complexity that they do not lend themselves to lay diagnosis or lay opinion as to nexus to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his post-service COPD and/or asthma is/are related to his active duty, to include exposure to herbicides. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, in this case the competent credible medical evidence outweighs any assertion by the Veteran that he has had observable symptoms of COPD and/or asthma which have continued since active duty. 

In sum, there has been no demonstration by the competent medical, or competent and credible lay, evidence of record that the Veteran is entitled to service connection on any basis for COPD and/or asthma.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claim of entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicides, the Board notes that the Veteran was seen in service with several skin complaints.  An October 1969 service treatment record reflects complaints of a sore on the inside of groin area.  A March 1970 service treatment record reflects complaints of athlete's foot.  In August 1970 the Veteran was seen for a growth on the bottom of his foot.  Physical examination revealed multiple calluses with athlete's feet.  The June 1971 separation examination report notes normal examination of the skin with the exception of several scars (on the right ear lobe, bridge of nose, base of skull, palm of left hand, and right ankle).

The Board further observes that the Veteran has indicated that his current skin condition, diagnosed in September 2006 by biopsy as pemphigus foliaceus, has been present for years.  A September 2006 private treatment record notes that the Veteran was seen for a rash that has been ongoing for months.  An October 2006 private treatment record notes that the Veteran, in retrospect, thinks that this skin disability may have been ongoing for some time.  It also reflects that there were some low grade lesions on the scalp and arms.  A January 2007 private treatment record reflects that the Veteran recalled that his skin problem has probably been ongoing for years.  Physical examination revealed that although the scalp was clear, there was one erosion on the nose, multiple erosions on the back, and a few on the forearms.  The Veteran's representative, in the November 2012 Appellant's Brief, argued that the skin symptomatology found in service seems to fit the symptomatology of the diagnosed pemphigus foliaceus, and submitted an internet article on this skin disability.  The article states that pemphigus foliaceus is an autoimmune skin disorder resulting in the formation of superficial blisters.  

The Veteran in this case has not been afforded a VA skin examination in conjunction with his claim.  Based upon the above, a VA examination is warranted. 

With respect to the claim for entitlement to service connection for a psychiatric disability to include PTSD, the Board notes that the Veteran was seen in service for a psychiatric evaluation with complaints of being nervous.  The Veteran stated that his nerves were bad.  Notes include "schizoid" and references to immaturity.  Service treatment records dated in October 1970 reflect that the Veteran's Librium was refilled and that a psychiatric consultation was requested.  Another October 1970 service treatment record notes an impression of duodenitis and possible ulcer due to anxiety, acutely nervous.  Librium was prescribed.  An April 1971 service treatment record notes that the Veteran wanted a refill of Tigan.  It was noted that he had numerous entries for nerve depressants.  It was also noted that the Veteran was still quite anxious and unable to adequately handle stress situations.  The plan was to return for a psychiatric interview.  Medication was prescribed.  A May 1971 service treatment record notes that the impression was schizoid with numerous psychoneurotic complaints, emotionally unstable.  Medication was prescribed.  Another May 1971 service treatment record notes that Valium was refilled.  The June 1971 separation examination report notes normal psychiatric evaluation.

The post-service medical evidence contains a February 2008 VA PTSD screen, which was negative.  The record also contains a June 2007 VA psychiatric examination report, which reflects diagnoses of depressive disorder, not otherwise specified, and adjustment disorder with anxiety.  However, the VA examiner did not have access to the Veteran's claims file; therefore, the Veteran's service treatment records were not reviewed.  Moreover, the examiner did not provide any medical opinion as to the etiology of the diagnosed depressive disorder and adjustment disorder with anxiety.  As such, the Board finds that the June 2007 VA examination report is inadequate for adjudication purposes.  See Barr, 21 Vet. App. 303 (2007).  Therefore, a new VA examination is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from June 2009 to the present, and associate them with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disability, to include the currently diagnosed pemphigus foliaceus.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a skin disability causally related to his military service, to include herbicide exposure.  The examiner should consider the claims file, to include the following: the service treatment records showing a sore in the groin area in October 1969, athlete's feet in March and August 1970, and the scars found on right ear lobe, bridge of nose, base of skull, palm of left hand, and right ankle at the June 1971 separation examination.  Any opinion expressed should be accompanied by a complete rationale. 

3.  Schedule the Veteran for a VA examination on the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The examiner should provide a diagnosis of all current psychiatric disabilities, to include PTSD.  The examiner should opine as to whether any currently diagnosed psychiatric disability, to include the Veteran's currently diagnosed depressive disorder, not otherwise specified, and adjustment disorder with anxiety, is at least as likely as not (50 percent or greater) related to military service.

The entire claims file should be considered, to include the 1970 and 1971 service treatment records which reflect that the Veteran was diagnosed with duodenitis and possible ulcer due to anxiety/nervous, had a psychiatric evaluation (which included a diagnosis of schizoid and a finding that the Veteran was unable to adequately handle stress situations), and received psychiatric medication; the February 2008 VA treatment record showing a negative PTSD screen, and the June 2007 VA examination report.  The examiner should also note that the Veteran served in combat in Vietnam.

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  All opinions expressed should be accompanied by complete rationales. 

4.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2012). 

5.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


